Exhibit 10.1

CARLISLE COMPANIES INCORPORATED
NONQUALIFIED STOCK OPTION AGREEMENT

This Agreement (the “Agreement”) is made as of June 21, 2007 (the “Date of
Grant”) by and between Carlisle Companies Incorporated, a Delaware corporation
(the “Company”) and  David A. Roberts (the “Optionee”).

1.                                       Grant of Option Right. Subject to and
upon the terms, conditions and restrictions set forth in this Agreement and in
the Company’s Executive Incentive Program (the “Program”), the Company hereby
grants to the Optionee as of the Date of Grant an option (the “Option Right”) to
purchase 200,000 Common Shares, at the price of $47.25 per share (the “Option
Price”).  This Option Right is intended to be a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of that
term under Section 422 of the Code.


2.                                       EXERCISE OF OPTION RIGHT.


(A)                                  UNLESS AND UNTIL TERMINATED AS HEREINAFTER
PROVIDED, THE OPTION RIGHT WILL BECOME EXERCISABLE AS SET FORTH IN TABLE I
BELOW:

TABLE I

Option

 

Number of Shares

 

Number of Shares

 

Vesting Dates

 

Vested - Installments

 

Vested - Total

 

 

 

 

 

 

 

June 21, 2007

 

66,667

 

66,667

 

June 21, 2008

 

66,667

 

133,334

 

June 21, 2009

 

66,666

 

200,000

 

 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF SECTION
2(A), THE OPTION RIGHT WILL BECOME IMMEDIATELY EXERCISABLE IN FULL IF, PRIOR TO
THE DATE THE OPTION RIGHT BECOMES FULLY EXERCISABLE PURSUANT TO SECTION 2(A),
(I) THE OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AS A
RESULT OF HIS DEATH, DISABILITY, RETIREMENT, INVOLUNTARY TERMINATION BY THE
COMPANY FOR OTHER THAN GROSS OR WILLFUL MISCONDUCT, OR TERMINATION BY OPTIONEE
FOR “GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY
AND THE OPTIONEE DATED JUNE 5, 2007), OR (II) A CHANGE IN CONTROL OCCURS WHILE
THE OPTIONEE IS IN THE EMPLOY OF THE COMPANY AND ITS SUBSIDIARIES, SUBJECT TO
SECTION 15(N) OF THE PROGRAM.


3.                                       FORFEITURE OF OPTION RIGHT.  THE OPTION
RIGHT SHALL BE FORFEITED (TO THE EXTENT IT HAS NOT BECOME EXERCISABLE PURSUANT
TO SECTION 2) IF THE OPTIONEE CEASES TO BE CONTINUOUSLY EMPLOYED BY THE COMPANY
AND ITS SUBSIDIARIES.

1


--------------------------------------------------------------------------------



4.                                       PAYMENT OF OPTION PRICE.  THE OPTION
PRICE IS PAYABLE (A) IN CASH OR BY CERTIFIED OR CASHIER’S CHECK OR OTHER CASH
EQUIVALENT ACCEPTABLE TO THE COMPANY PAYABLE TO THE ORDER OF THE COMPANY, OR (B)
ANY OTHER METHOD APPROVED BY THE COMPANY.


5.                                       TERM OF OPTION RIGHT.  THE OPTION RIGHT
WILL TERMINATE ON THE EARLIEST OF THE FOLLOWING DATES:


(A) NINETY DAYS AFTER THE OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY OR
ANY SUBSIDIARY UNLESS THE CESSATION IS AS A RESULT OF HIS DEATH, DISABILITY,
RETIREMENT, INVOLUNTARY TERMINATION BY THE COMPANY FOR OTHER THAN GROSS OR
WILLFUL MISCONDUCT, OR TERMINATION BY OPTIONEE FOR “GOOD REASON” (AS DEFINED IN
THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE DATED JUNE 5,
2007) IN WHICH CASE THE OPTION RIGHT WILL TERMINATE AS PROVIDED IN SECTION 5(B)
BELOW; OR


(B) TEN YEARS FROM THE DATE OF GRANT (I.E., JUNE 20, 2017).


6.                                       TRANSFERABILITY.  EXCEPT WITH THE
CONSENT OF THE COMPENSATION COMMITTEE (THE “COMMITTEE”), THE OPTION RIGHT MAY
NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF BY THE OPTIONEE; PROVIDED, HOWEVER, THAT THE OPTIONEE’S RIGHTS WITH
RESPECT TO SUCH OPTION RIGHT MAY BE TRANSFERRED BY WILL OR PURSUANT TO THE LAWS
OF DESCENT AND DISTRIBUTION.


7.                                       NO EMPLOYMENT CONTRACT.  NOTHING
CONTAINED IN THIS AGREEMENT SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES, NOR
LIMIT OR AFFECT IN ANY MANNER THE RIGHT OF THE COMPANY AND ITS SUBSIDIARIES TO
TERMINATE THE EMPLOYMENT OR ADJUST THE COMPENSATION OF THE OPTIONEE.


8.                                       TAXES AND WITHHOLDING.  TO THE EXTENT
THAT THE COMPANY SHALL BE REQUIRED TO WITHHOLD ANY FEDERAL, STATE, LOCAL OR
OTHER TAXES IN CONNECTION WITH COMMON SHARES OBTAINED UPON THE EXERCISE OF THE
OPTION RIGHT, AND THE AMOUNTS AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE
INSUFFICIENT, IT SHALL BE A CONDITION TO THE DELIVERY OF SUCH COMMON SHARES THAT
THE OPTIONEE SHALL PAY SUCH TAXES OR MAKE PROVISIONS THAT ARE SATISFACTORY TO
THE COMPANY FOR THE PAYMENT THEREOF.  THE OPTIONEE MAY ELECT TO SATISFY ALL OR
ANY PART OF ANY SUCH WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY A
PORTION OF THE COMMON SHARES THAT ARE DELIVERED TO THE OPTIONEE UPON THE
EXERCISE OF THE OPTION RIGHT, AND THE COMMON SHARES SO SURRENDERED BY THE
OPTIONEE SHALL BE CREDITED AGAINST ANY SUCH WITHHOLDING OBLIGATION AT THE MARKET
VALUE PER SHARE OF SUCH SHARES ON THE DATE OF SUCH SURRENDER.


9.                                       AMENDMENTS.  SUBJECT TO THE TERMS OF
THE PROGRAM, THE COMMITTEE MAY MODIFY THIS AGREEMENT UPON WRITTEN NOTICE TO THE
OPTIONEE.  ANY AMENDMENT TO THE PROGRAM SHALL BE DEEMED TO BE AN AMENDMENT TO
THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS APPLICABLE HERETO.


10.                                 SEVERABILITY.  IN THE EVENT THAT ONE OR MORE
OF THE PROVISIONS OF THIS AGREEMENT SHALL BE INVALIDATED FOR ANY REASON BY A
COURT OF COMPETENT JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED TO
BE SEPARABLE FROM THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS
HEREOF SHALL CONTINUE TO BE VALID AND FULLY ENFORCEABLE.


11.                                 RELATION TO PROGRAM.  THE OPTION RIGHT
GRANTED UNDER THIS AGREEMENT AND ALL THE TERMS AND CONDITIONS HEREOF ARE SUBJECT
TO THE TERMS AND CONDITIONS OF THE PROGRAM.  THIS AGREEMENT AND THE PROGRAM
CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER CONTAINED IN THIS AGREEMENT, AND SUPERSEDE ALL PRIOR
COMMUNICATIONS, REPRESENTATIONS AND NEGOTIATIONS IN RESPECT THERETO.  IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
PROGRAM, THE PROGRAM SHALL GOVERN.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE PROGRAM.  THE
COMMITTEE ACTING PURSUANT TO THE PROGRAM, AS CONSTITUTED

2


--------------------------------------------------------------------------------



FROM TIME TO TIME, SHALL, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN, HAVE
THE RIGHT TO DETERMINE ANY QUESTIONS WHICH ARISE IN CONNECTION WITH THE GRANT OR
EXERCISE OF THE OPTION RIGHT.


12.                                 SUCCESSORS AND ASSIGNS.  WITHOUT LIMITING
SECTION 6 HEREOF, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF, AND BE BINDING UPON, THE SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL
REPRESENTATIVES AND ASSIGNS OF THE OPTIONEE, AND THE SUCCESSORS AND ASSIGNS OF
THE COMPANY.


13.                                 NOTICES.  ANY NOTICE TO THE COMPANY PROVIDED
FOR HEREIN SHALL BE IN WRITING TO THE COMPANY AND ANY NOTICE TO THE OPTIONEE
SHALL BE ADDRESSED TO THE OPTIONEE AT HIS OR HER ADDRESS ON FILE WITH THE
COMPANY.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY WRITTEN NOTICE SHALL BE
DEEMED TO BE DULY GIVEN IF AND WHEN DELIVERED PERSONALLY OR DEPOSITED IN THE
UNITED STATES MAIL, FIRST CLASS CERTIFIED OR REGISTERED MAIL, POSTAGE AND FEES
PREPAID, RETURN RECEIPT REQUESTED, AND ADDRESSED AS AFORESAID.  ANY PARTY MAY
CHANGE THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN HEREUNDER BY WRITTEN NOTICE
TO THE OTHER PARTY AS HEREIN SPECIFIED (PROVIDED THAT FOR THIS PURPOSE ANY
MAILED NOTICE SHALL BE DEEMED GIVEN ON THE THIRD BUSINESS DAY FOLLOWING DEPOSIT
OF THE SAME IN THE UNITED STATES MAIL).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

 

By:

 

/s/ Steven J. Ford

 

 

Name:

Steven J. Ford

 

Title:

Vice President, Secretary and General Counsel

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Option Right granted thereunder on the
terms and conditions set forth herein and in the Program.

 

/s/ David A. Roberts

 

 

 

      David A. Roberts

 

Date:

 

7/5/07

 

 

3


--------------------------------------------------------------------------------